Case 1:18-cv-23329-RAR Document 93 Entered on FLSD Docket 07/17/2019 Page 1 of 3



                           UNITED STATES DISTRICT COURT FOR
                           THE SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                     Case No.: 18-cv-23329-RAR

  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY, an Illinois
  corporation,

         Plaintiff,
  v.

  MANUEL V. FEIJOO,
  MANUEL V. FEIJOO, M.D., P.A.,
  a Florida professional association,


         Defendants.

   DEFENDANTS’ REPLY TO STATE FARM’S ADDITIONAL MATERIAL OFFERED
          IN RESPONSE TO DEFENDANTS’ STATEMENT OF FACTS


  61-63. Defendants do not dispute the facts set forth in these paragraphs.

  64.    Denied. Dr. Feijoo specifically testified that a permanent impairment rating is necessary

  if an injured patient is seeking a particular type of work it is advisable for the patient to be given

  an impairment rating determining how much weight the patient can lift and physical effort the

  patient can be capable of. [71-2, pg. 208-209].



                                                         RESPECTFULLY SUBMITTED,

                                                         THE PIVNIK LAW FIRM
                                                         7700 N. Kendal Drive, Suite 703
                                                         Miami, FL 33156
                                                         Tel: 305-670-0095
                                                         Email:Pivniklaw@aol.com
                                                                Cdiezpivniklaw@aol.com
                                                         By: /s/ Jerome A. Pivnik
                                                         Jerome A. Pivnik, Esq.
                                                         Fla. Bar No.: 400408
Case 1:18-cv-23329-RAR Document 93 Entered on FLSD Docket 07/17/2019 Page 2 of 3




                                          Andrew P. Baratta, Esq.
                                          Baratta, Russell & Baratta
                                          3500 Reading Way
                                          Huntingdon Valley, PA 19006
                                          Tel: 215-914-2222
                                          Email: Andrew@Barattarussell.com
                                          (pro hac vice)

                                          Kenneth B. Schurr, Esq.
                                          Law Offices of Kenneth B. Schurr
                                          2030 S. Douglas Rd., Ste. 105
                                          Coral Gables, FL 33134-4615
                                          Tel: 305-441-9031
                                          Email: kbsservice@schurrlaw.com
Case 1:18-cv-23329-RAR Document 93 Entered on FLSD Docket 07/17/2019 Page 3 of 3



                                  CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that on July 17, 2019, I have filed the foregoing document with the
  Clerk of Court using the CM/ECF system and that a copy was electronically served upon the
  following in the manner specified, either via transmission of Notices of Electronic Filing
  generated by CM/ECF or in some other authorized manner for those counsel or parties who are
  not authorized to receive electronically Notices of Electronic Filing: Kenneth P. Hazouri, Esq.,
  and Andrew S. Ballentine, Esq., Mantzaris and Neal, LLP, 332 North Magnolia Avenue,
  Orlando, FL 32801. (Khazouri@dsklawgroup.com, ABallentine@dsklawgroup.com,
  Lquesada@dsklawgroup.com, Lmorales@dsklawgroup.com).

                                                       RESPECTFULLY SUBMITTED,

                                                       THE PIVNIK LAW FIRM
                                                       7700 N. Kendal Drive, Suite 703
                                                       Miami, FL 33156
                                                       Tel: 305-670-0095
                                                       Email:Pivniklaw@aol.com
                                                              Cdiezpivniklaw@aol.com
                                                       By: /s/ Jerome A. Pivnik
                                                       Jerome A. Pivnik, Esq.
                                                       Fla. Bar No.: 400408

                                                       Andrew P. Baratta, Esq.
                                                       Baratta, Russell & Baratta
                                                       3500 Reading Way
                                                       Huntingdon Valley, PA 19006
                                                       Tel: 215-914-2222
                                                       Email: Andrew@Barattarussell.com
                                                       (pro hac vice)
